UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-2582



STANISLAW W. ZAJACZKOWSKI,

                                            Plaintiff - Appellant,

          versus

JOLANTA T. ZAJACZKOWSKI,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
96-1799-PJM)


Submitted:   May 1, 1997                      Decided:   May 7, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Stanislaw W. Zajaczkowski, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders (1) denying

his petition for return of a child pursuant to the Hague Convention

on the Civil Aspects of International Child Abduction and its im-
plementing legislation, the International Child Abduction Remedies

Act, 42 U.S.C.A. §§ 11601-11610 (West 1995); and (2) denying his

motion for reconsideration, Fed. R. Civ. P. 59. Our review of the

record and the district court's orders discloses no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Zajaczkowski v. Zajaczkowski, No. CA-96-1799-PJM (D. Md.
Oct. 7, 1996).* We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




    *
      To the extent that Appellant's petition was denied for rea-
sons other than those stated in the district court's order denying
his motion for reconsideration, he has waived review of those
issues by his failure to provide a transcript of that hearing. See
Fed. R. App. P. 10(b)(2); Powell v. Estelle, 959 F.2d 22, 26 (5th
Cir. 1992).

                                2